Citation Nr: 0302246	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  00-20 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
prostate disorder, and if so, whether service connection is 
warranted for that disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which found that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
prostate disorder. 

In May 2001, the Board remanded this claim for further 
development.  That development having been completed, the 
claim now returns to the Board.


FINDINGS OF FACT

1.	The RO, in a decision dated June 1997, denied the 
veteran's claim of entitlement to service connection for 
prostate disorder.

2.	 The veteran was notified of this action, and did not 
timely appeal.

3.	Evidence received since the June 1997 decision is so 
significant that it must be considered (with the other 
evidence of record) to fairly decide the merits of the 
claim of service connection for a prostate disorder.

4.	The veteran was diagnosed with chronic prostatitis in 
service, and currently has a diagnosis of chronic 
prostatitis.




CONCLUSION OF LAW

1.	A June 1997 RO decision which denied service connection 
for a prostate disorder is a final decision.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2002).

2.	Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
a prostate disorder is new and material, and this claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §  
3.156(a) (2002).

3.	Resolving all doubt in the veteran's favor, chronic 
prostatitis was incurred in service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303, (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

However, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  In addition, the amended 
regulatory provisions of 38 C.F.R. § 3.156(a) redefine the 
term "material evidence" and incorporate an evidentiary 
prerequisite of establishing "a reasonable possibility of 
substantiating the claim," for the purpose of reopening a 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.156(a)).  The Secretary specifically 
provided that the amendment to section 3.156(a) would be 
applicable to any claim to reopen a finally decided claim 
received on or after August 29, 2001, thereby creating 
another exception to the applicability rule.  Id.  Inasmuch 
as the appellant's request to reopen his claim for service 
connection for a prostate disorder was made in October 1999, 
which is well in advance of August 29, 2001, the implementing 
and amended regulations, as noted above, do not apply for the 
purpose of determining whether the appellant in this case has 
submitted new and material evidence sufficient to reopen that 
claim.  Id; cf. Karnas v. Derwinski, supra.

That notwithstanding, the regulatory provisions, as 
promulgated by the Secretary to implement the VCAA, do not 
otherwise create an exception to the November 9, 2000, 
effective date, with respect to VA notification in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620.  Hence, it is well to observe that the VCAA and its 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim, which does apply to the 
request to reopen his claim of service connection for a 
prostate disorder.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed January 2000 rating 
action, and were provided a Statement of the Case dated 
August 2002, and two Supplemental Statements of the Case both 
dated October 2002, as well as a Board remand dated May 2001.  
These documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded an examination during the course of this 
claim, dated July 2002.  Thus, under the circumstances in 
this case, VA has satisfied its duties to notify and assist 
the veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  There is no indication that there 
is additional evidence that should or could be obtained prior 
to adjudicating this claim.  Thus, even without specific 
notice as to which party will get which evidence, as all the 
evidence has been obtained, and in light of the favorable 
decision below, the Board can proceed.

Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
prostate disorder.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  

In a June 1997 decision, the RO denied the veteran's claim of 
entitlement to service connection for a prostate condition.  
This decision was based on the fact that the RO found that 
the veteran did not have any evidence of any prostate 
disability during service, and that the veteran, while having 
been found to have a tender prostate, was not, at that time, 
diagnosed with any specific prostate condition.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2002).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. 
§ 3.156(a) (2002).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2002); Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998); see also Evans v. Brown, 
9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case, 
since the RO decision dated June 1997.  Evans.

The newly submitted evidence includes the reports of 
outpatient treatment, and a VA examination, dated July 2002, 
discussed in detail below.

The Board finds that new and material evidence has been 
presented sufficient to reopen the claim of entitlement to 
service connection for a prostate disorder.  In particular, 
the outpatient treatment records and report of VA examination 
are considered significant and credible, particularly on the 
issue of whether the veteran has a current diagnosis of 
prostatitis.  Justus.  Therefore, the Board will now address 
the question of whether service connection is warranted for a 
prostate disorder.



Entitlement to service connection for a prostate disorder

The Facts

The veteran's service medical records show a long history of 
treatment in service for epididymitis, including surgery for 
removal of a hemorrhagic cyst, for a left epididymectomy, and 
eventually for a left orchiectomy.  The veteran is currently 
service connected at a 10 percent evaluation for status post 
orchiectomy.  Although the veteran's prostate was at times 
during service found to be normal upon examination, the 
veteran's service medical records also show that in June 
1981, the veteran's prostate was shown to be painful, and in 
September 1981, a consultation report found the veteran to 
have chronic prostatitis.  The veteran was placed on a 
profile in October 1981 for chronic prostatitis, and he was 
found to have chronic prostatitis in a March 1982 outpatient 
treatment report.

The report of VA outpatient treatment dated April 1996 noted 
that the veteran's prostate was tender and slightly boggy.  
The examiner at that time proposed to rule out prostatitis.  
A report of consultation dated April 1996 noted that the 
veteran's prostate was tender, and that he had symptoms of 
prostatitis.

The report of outpatient treatment dated April 1997 noted 
that the veteran had a history of prostatitis, and that he 
continued to have episodic abdominal pain.

The veteran was seen several times in 1999 throughout 2001 
with continued complaints of groin pain, either on the left 
side only, or throughout the entire groin.

Private outpatient treatment records dated March 2000 noted 
that the veteran had a somewhat enlarged prostate.

A letter from Dr. Real, a private doctor, dated April 2000, 
noted that the veteran had an enlarged prostate with some 
symptoms of prostatitis.  He noted that the veteran had 
problems with erectile dysfunction and had responded to 
treatment.  He was also noted to have a chronic problem with 
left groin pain.  The doctor indicated that the veteran 
needed to go to a pain clinic where he could possibly have a 
nerve injection or other injection therapy to help relieve 
the chronic discomfort he had in the left groin area.

A private outpatient treatment record dated June 2001 
indicated that the veteran reported, along with pain in his 
left groin, perineal pain, frequency of urination, and 
occasional dysuria.  He was also having trouble with 
erections.  The prostate was noted to be 25-30 grams in size, 
smooth, slightly boggy, and tender.  The examiner indicated 
that he felt that the veteran had prostatitis, as well as 
chronic left groin pain related to probably a remote 
epididymitis with epididymectomy and subsequent orchiectomy.

November and October 2001 urology consultation notes showed 
that the veteran complained of frequency of urination, as 
well as a weak stream, and occasional intermittency.  The 
examiner's impression was of probable chronic prostatitis.  
The veteran was seen in the urology clinic in January and 
February 2002 with continued complaints of nocturia and 
scrotal pain.

The veteran was again seen in April 2002 with complaints of 
nocturia and dysuria, and was found to have chronic 
prostatitis.

The veteran received a VA examination in July 2002.  The 
report of that examination indicates, in relevant part, that 
the veteran at that time complained of a chronic significant 
left inguinal hernia pain and tenderness in his prostate with 
a history of multiple episodes of prostatitis, as well as 
primary infertility.  Physical examination showed tenderness 
in the left groin area, an empty left scrotal sac, and a 
right normal testes.  The rectal examination demonstrated a 
2+ benign prostate which was quite tender to palpation.  The 
veteran was diagnosed with chronic left inguinal pain and 
chronic prostatitis.  The examiner indicated that he did not 
feel that the veteran's chronic prostatitis was related to 
his scrotal surgery.  No opinion as to an onset of 
prostatitis was set forth.


The Law

As noted above, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert.


Analysis

Taking into account all relevant evidence, and resolving all 
doubt in the veteran's favor, the Board finds that service 
connection is warranted for the veteran's prostate disorder.  
In this regard, the Board notes that the veteran was clearly 
diagnosed with chronic prostatitis in service, as evidenced 
by several service medical records to that effect.  Newly 
submitted medical records do indicate that the veteran still 
has a diagnosis of chronic prostatitis.  While there is a gap 
in records for treatment of chronic prostatitis from the 
veteran's separation from service until 1996, the Board is of 
the opinion, due to the veteran's diagnosis of chronic 
prostatitis in service, that the reoccurrence of his 
prostatitis subsequent to service was a manifestation of his 
chronic prostatitis that was first diagnosed in service, and 
that therefore service connection is warranted for the 
veteran's chronic prostatitis.


ORDER

New and material evidence has been submitted and the claim 
has been reopened.  Service connection for chronic 
prostatitis is granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

